EXHIBIT 10.1
PINNACLE FINANCIAL PARTNERS, INC.
STOCK PURCHASE AGREEMENT
Dated as of July 17, 2008
To Each of the Purchasers Listed in the Signature Page:
Ladies and Gentlemen:
     The undersigned, Pinnacle Financial Partners, Inc., a Tennessee corporation
(the “Corporation”), hereby agrees with you as follows:
     1. AUTHORIZATION; SALE AND PURCHASE OF SHARES
     1.1 Authorization of Shares. The Corporation has duly authorized the
issuance and sale of up to an aggregate of 1,000,000 shares (the “Shares”) of
common stock, $1.00 par value of the Corporation (the “Common Stock”), As
applicable, the Shares are sometimes referred to herein as the “Securities”.
     1.2 Sale and Purchase of the Shares. Subject to the terms and conditions
herein provided, the Corporation hereby agrees to sell to the purchasers listed
in the Signature Page, attached hereto (each, a “Purchaser” and collectively the
“Purchasers”), and each Purchaser, severally and not jointly, agrees to purchase
from the Corporation, at the Closing provided for in Section 2 hereof, up to
that number of Shares specified opposite its name in the Signature Page. The per
share purchase price for the Securities shall be equal to the price per share as
reflected on the Signature Pages hereof. Each Purchaser’s obligations hereunder
are several and not joint obligations, and no Purchaser shall have any liability
to any person or entity for the performance or nonperformance by any other
Purchaser hereunder. Each Purchaser understands and acknowledges that it has
made its own review of the investment merits and risks of the Securities.
     1.3 On the date hereof, the Corporation and each Purchaser are entering
into that certain Registration Rights Agreement, between the Corporation and
each Purchaser, in the form of Exhibit A hereto, which provides the Purchasers
with certain registration rights with respect to the Shares being purchased
hereunder (the “Registration Rights Agreement”, together with this Agreement,
and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”).
     2. THE CLOSING.
     2.1 Time and Place of the Closing. Subject to Section 3 hereof, payment of
the purchase price for and delivery of the Shares shall be made at the offices
of Bass, Berry & Sims

 



--------------------------------------------------------------------------------



 



PLC, 315 Deaderick Street, Suite 2700, Nashville, TN 37238, or at such other
place or in such other manner as may be agreed upon by the Corporation and the
Purchasers, at 9:00 a.m., Nashville time, on July 22, 2008, or at such other
time or date as the Purchasers and the Corporation may mutually determine (such
date and time of payment and delivery being herein called the “Closing Date”).
     2.2 Delivery of and Payment for the Shares. At the Closing, the Corporation
shall instruct the Corporation’s transfer agent to deliver to each Purchaser, at
such address(es) as designated on its Signature Page, certificates evidencing
the Securities to be purchased by it (as indicated opposite such Purchaser’s
name on the Signature Page hereto), dated the Closing Date and bearing
appropriate legends as hereinafter provided for, and registered on the books and
records of the Corporation in such Purchaser’s name or its nominee, against
payment in full on the Closing Date of the aggregate purchase price therefor by
wire transfer of immediately available funds for credit to such account as the
Corporation shall direct in writing prior to the Closing Date.
     3. CONDITIONS TO CLOSING
     3.1 Conditions to the Purchasers’ Obligations. The obligations of each
Purchaser hereunder are subject to the accuracy, as of the date hereof and on
the Closing Date, of the representations and warranties of the Corporation
contained herein, except to the extent any such representation or warranty
expressly speaks as of an earlier date, and to the performance by the
Corporation of its obligations hereunder and to each of the following additional
terms and conditions:
          (a) The Corporation will have furnished to the Purchasers a
certificate, dated the Closing Date, executed on behalf of the Corporation by
each of the President and Chief Executive Officer and the Chief Financial
Officer of the Corporation, stating that:
               (i) The representations and warranties of the Corporation in
Section 4.1 hereof shall be true and correct as of the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date; and
               (ii) the Corporation shall have complied in all material respects
with all its agreements contained herein; and
               (iii) Such officers have carefully examined the Disclosure
Materials (as defined in Section 4.1(e) hereof) and, in their opinion, as of
their respective dates (except to the extent superseded by statements in
later-filed documents comprising part of the Disclosure Materials), and as of
the Closing Date, the Disclosure Materials do not contain any untrue statement
of a material fact nor omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
          (b) From the date hereof to the Closing Date, there shall not have
been any event or series of events, change, occurrence or development or a state
of circumstances or facts (including any events, changes, occurrences,
developments, state of circumstances or facts existing prior to the date hereof
but which become known during the period from the date hereof

2



--------------------------------------------------------------------------------



 



to the Closing Date), that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect (as defined in
Section 4.1(g) hereof).
          (c) Any authorizations, consents, commitments, agreements, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by any federal, state or local court or governmental or regulatory
agency or authority or applicable stock exchange or trading market (any such
court, agency, authority, exchange or market, a “Governmental Authority”)
required for the consummation of the Transactions, as defined herein, shall have
been obtained or filed or shall have occurred and any such orders shall have
become final, non-appealable orders.
          (d) The Corporation shall have executed and delivered to such
Purchaser each of the Transaction Documents.
          (e) Bass, Berry & Sims PLC, counsel to the Corporation, shall have
furnished to the Purchasers its written opinion, substantially in the form of
Exhibit B, addressed to the Purchasers and dated the Closing Date.
     3.2 Conditions to the Corporation’s Obligations. The obligations of the
Corporation hereunder are subject to the accuracy, as of the date hereof and as
of the Closing Date, of the representations and warranties of each Purchaser
contained herein and to the performance by each Purchaser of its obligations
hereunder and to each of the following additional terms and conditions:
          (a) The Purchasers shall have received any and all necessary approvals
from all Governmental Authorities necessary for the purchase by the Purchasers
of the Shares as the case may be, pursuant to this Agreement, and any and all
applicable waiting periods upon which such approvals are conditioned shall have
expired; and
          (b) Such Purchaser shall have executed each of the Transaction
Documents of which it is a party and delivered the same to the Corporation.
     4. REPRESENTATIONS AND WARRANTIES
     4.1 Representations, Warranties and Agreements of the Corporation. The
Corporation represents and warrants to, and agrees with each Purchaser that as
of the date hereof:
          (a) The authorized capital stock of the Corporation consists of
90,000,000 shares of Common Stock, $1.00 par value, of which 22,587,680 shares
of Common Stock are outstanding as of the date of this Agreement and 10,000,000
shares of preferred stock, $1.00 par value, of which no shares are outstanding
as of the date of this Agreement.
          (b) Since December 31, 2007, the Corporation and each Subsidiary have
filed all material reports, registrations and statements, together with any
required amendments thereto, that it was required to file with the Board of
Governors of the Federal Reserve System (the “Federal Reserve”), the Securities
and Exchange Commission (the “SEC”), the Office of the Comptroller of the
Currency (the “OCC”), and any other applicable federal or state securities or
banking authorities, except where the failure to file any such report,
registration or statement

3



--------------------------------------------------------------------------------



 



would not reasonably be expected to have a Material Adverse Effect (as defined
below). All such reports and statements filed with any such regulatory body or
authority are collectively referred to herein as the “Corporation Reports”. As
of their respective dates, the Corporation Reports complied as to form in all
material respects with all the rules and regulations promulgated by the Federal
Reserve, the OCC and any other applicable foreign, federal or state securities
or banking authorities, as the case may be.
          (c) Except as previously disclosed in writing to the Purchasers, since
December 31, 2007, no change has occurred and no circumstances exist (including
any changes, occurrences, circumstances or facts existing prior to December 31,
2007 but which become known on or after December 31, 2007) that is not disclosed
in the Disclosure Materials (as defined below) which, individually or in the
aggregate,has had or would reasonably be expected to have a Material Adverse
Effect.
          (d) The Corporation and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently conducted and that are material to the
business of the Corporation or its Subsidiaries, except where the failure to
have such permits, licenses, authorizations, orders and approvals or the failure
to make such filings, applications and registrations would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
all such permits, licenses, certificates of authority, orders and approvals are
in full force and effect and, to the knowledge of the Corporation, no suspension
or cancellation of any of them is threatened, and all such filings, applications
and registrations are current.
          (e) The Corporation has furnished to each Purchaser or otherwise made
available a copy of each of the following: (i) the Corporation’s Annual Report
on Form 10-K for the year ended December 31, 2007, as filed with the SEC;
(ii) the Corporation’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2008; (iii) the Corporation’s proxy statement for its Annual Meeting
of Stockholders held on April 15, 2008, as filed with the SEC on March 14, 2008;
and (iv) the Corporation’s Current Reports on Form 8-K filed with the SEC since
December 31, 2007, pursuant to the reporting requirements of the Securities and
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”), (items (i) through (iv) collectively, the
“Disclosure Materials”), which Disclosure Materials include, among other things,
audited consolidated financial statements of the Corporation for its fiscal
years ended December 31, 2005, 2006 and 2007. As of the date hereof and as of
the Closing Date, each of the documents comprising a part of the Disclosure
Materials, when such documents are considered together as a whole, did not
contain or will not contain any untrue statement of material fact or omitted to
state or will not omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
          (f) Based upon the representations and warranties of each Purchaser
contained herein, the Corporation is not required by applicable law or
regulation in connection with the offer, sale and delivery of the Securities to
the Purchasers in the manner contemplated by this Agreement to register the
Securities under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws.

4



--------------------------------------------------------------------------------



 



          (g) The Corporation and the Corporation’s wholly-owned Subsidiaries,
(i) have been duly incorporated or organized and are validly existing in good
standing under the laws of their respective jurisdictions of incorporation or
organization, (ii) are duly qualified to do business and are in good standing as
foreign corporations or organizations in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, except where the failure to be so
qualified would not reasonably be expected to result in any material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Corporation and its Subsidiaries (taken as
a whole), or which would not reasonably be expected to materially and adversely
affect the assets or properties of the Corporation and its Subsidiaries (taken
as a whole), or which would not reasonably be expected to materially and
adversely affect the ability of the Corporation to perform its obligations under
the Transaction Documents (individually or in the aggregate, a “Material Adverse
Effect”, except that the mere filing of any action, claim, suit or order
relating to any actual or threatened litigation involving the Corporation, its
Subsidiaries or any of its employees after the date of this Agreement (rather
than the actual facts and circumstances underlying such action, claim, suit or
order) shall not be deemed a “Material Adverse Effect”); and (iii) have all
corporate power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are currently engaged.
          (h) All of the issued shares of capital stock of the Corporation have
been duly and validly authorized and issued, are fully paid and non-assessable
and no such shares were issued in violation of the preemptive or similar rights
of any security holder of the Corporation. No person has any preemptive or
similar statutory or contractual right to purchase any shares of capital stock
of the Corporation. Except as disclosed in the Disclosure Materials and for the
2,827,451 shares of Common Stock reserved for issuance under the Corporation’s
equity compensation or other employee benefit or compensation plans,
arrangements, or agreements, there are no outstanding warrants, options or other
rights to subscribe for or purchase any of the Corporation’s capital stock and
no restrictions upon the voting or transfer of any capital stock of the
Corporation pursuant to the Corporation’s charter or bylaws or any agreement or
other instrument to which the Corporation is a party or by which the Corporation
is bound.
          (i) The Securities have been duly authorized by the Corporation and,
when issued and delivered by the Corporation against payment therefor in the
manner contemplated by this Agreement, will be validly issued, fully paid and
non-assessable, free from all taxes, liens and charges with respect to the issue
thereof, and the issuance of the Securities will not obligate the Corporation to
issue shares of capital stock to any person.
          (j) This Agreement has been duly authorized, executed and delivered by
the Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law).
          (k) The execution, delivery and performance of this Agreement, the
issuance and sale of the Securities in the manner contemplated hereby, and the
consummation of the transactions contemplated herein (collectively, the
“Transactions”), will not (i) conflict with or constitute a violation of, or
default (with the passage of time or the delivery of notice) under, (A) any
bond, debenture, note or other evidence of indebtedness, or any agreement,
lease, franchise,

5



--------------------------------------------------------------------------------



 



license, permit, contract, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Corporation or any
of its Subsidiaries is a party or by which it or any of its Subsidiaries or
their property is bound, where such conflict, violation or default would
reasonably be expected to have a Material Adverse Effect, or (B) to the
knowledge of the Corporation, any law, administrative regulation, ordinance or
judgment, order or decree of any court or governmental agency, arbitration panel
or authority binding upon the Corporation or any of its Subsidiaries or any of
their property, where such conflict, violation or default would reasonably be
expected to have a Material Adverse Effect, or (ii) violate any of the
provisions of the Charter, as amended, or By-laws, as amended, of the
Corporation; and no consent, approval, authorization or order of, or filing or
registration with any such person (including, without limitation, any such court
or governmental agency or body) is required for the consummation of the
Transactions by the Corporation, except such as may be required under state
securities laws or Regulation D under the Securities Act, or required by The
Nasdaq Stock Market.
          (l) The audited consolidated financial statements (including the
related notes) included or incorporated in the Disclosure Materials present
fairly, in all material respects, the financial condition and results of
operations of the Corporation and its Subsidiaries, at the dates and for the
periods indicated, and have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved.
          (m) Except as disclosed in the Disclosure Materials or as previously
disclosed to the Purchasers, there is no action, suit or proceeding before or by
any court or governmental agency or body or any labor dispute now pending or, to
the knowledge of the Corporation, threatened against the Corporation or its
Subsidiaries, which would reasonably be expected to have a Material Adverse
Effect. To the best knowledge of the Corporation, all pending legal, arbitral or
governmental proceedings or investigations to which the Corporation or its
Subsidiaries are a party or have been threatened, or of which any of their
assets or properties is the subject which are not described in the Disclosure
Materials, including ordinary routine litigation incidental to the business of
the Corporation or its Subsidiaries, are, considered in the aggregate, not
material to the Corporation and its Subsidiaries.
          (n) No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the Transactions
is in effect.
          (o) Except as disclosed in the Disclosure Materials, neither the
Corporation nor any subsidiary has engaged in conduct that it knew to be a
violation of any applicable law or contractual obligation relating to the
recruitment, hiring, extension of offers of employment, retention or
solicitation of any current employee of the Corporation or any subsidiary where
such conduct would reasonably be expected to have a Material Adverse Effect. To
the knowledge of the Corporation, no executive officer is, or is expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant where such violation
would reasonably be expected to have a Material Adverse Effect, and to the
knowledge of the Corporation the continued employment of each such executive
officer does not subject the Corporation or any of its subsidiaries to any
material liability with respect to any of the foregoing matters.

6



--------------------------------------------------------------------------------



 



          (p) No broker’s, finder’s, investment banker’s or similar fee or
commission has been paid or will be payable by the Corporation with respect to,
or for any services rendered to the Corporation ancillary to, the offer, issue
and sale of the Securities contemplated by this Agreement.
          (q) Except as set forth in the Disclosure Materials, the Corporation
does not own or control, directly or indirectly, any Significant Subsidiary as
defined in SEC Regulation S-X. For the purposes of this Agreement, the term
“Subsidiary” shall mean any: (a) firm, corporation, partnership, limited
liability company, trust or other entity (a “Person”) of which the Corporation
owns (i) at least 5% of the outstanding voting capital stock (or other
outstanding voting shares of beneficial interest), or (ii) at least a majority
of the partnership, membership, joint venture or similar interests;
(b) partnership in which the Company is a general partner; or (c) limited
liability company in which the Corporation is the manager or the managing
member. Except for short-term investments, the Corporation does not own any
shares of stock or any other equity or long-term debt securities of any
corporation or have any equity interest in any firm, partnership, limited
liability company, joint venture, association or other entity except as set
forth in the Disclosure Materials.
          (r) All material agreements to which the Corporation and its
Subsidiaries is a party and which are required to have been filed by the
Corporation pursuant to SEC Regulation S-K have been filed by the Corporation
with the SEC pursuant to the requirements of the Securities Act or the Exchange
Act, as applicable. Except for such agreements that have expired or terminated
in accordance with their terms prior to the date hereof, each such agreement is
in full force and effect and is binding on the Corporation and/or its
Subsidiaries, as applicable, and, to the knowledge of the Corporation, is
binding upon such other parties, in each case in accordance with its terms, and
neither the Corporation, any of its Subsidiaries nor, to the knowledge of the
Corporation, any other party thereto, is in breach of or default under any such
agreement, which breach or default would reasonably be expected to have a
Material Adverse Effect. Neither the Corporation, nor any of its Subsidiaries,
has received any written notice regarding the termination of any such
agreements.
          (s) Each of the Corporation and its Subsidiaries has filed on a timely
basis all material federal, state, local and foreign income and franchise tax
returns required to be filed by it through the date hereof or had properly
requested extension thereof and has paid all material taxes shown as due
thereon, and any related material assessments, fines or penalties. Each of the
Corporation and its Subsidiaries has made reasonably adequate charges, accruals
and reserves in the applicable financial statements referred to in this
Section 4.1(s) in respect of all federal, state, local and foreign income and
franchise taxes for all periods as to which the tax liability of the Corporation
and its Subsidiaries has not been finally determined. The Corporation has no
knowledge of a material tax deficiency which has been or is reasonably likely to
be asserted or threatened against it or any of its Subsidiaries.
          (t) To its knowledge, the Corporation and its Subsidiaries are in
compliance with all applicable laws, rules, regulations, orders, decrees and
judgments applicable to it, including, without limitation, all applicable local,
state and federal environmental laws and regulations and the provisions of the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”) and the applicable
federal and state banking laws, rules and regulations, together with the
Sarbanes-Oxley Act, the “Applicable Laws”); except where failure to be so in
compliance would not have a Material Adverse Effect. Neither the Corporation nor
any of its Subsidiaries has

7



--------------------------------------------------------------------------------



 



received any notice of purported or actual non-compliance with Applicable Laws
nor, except to the extent it would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, any notice of any
material, actual or proposed changes in the existing Applicable Laws. Neither
the Corporation nor any of its Subsidiaries has received any communication from
any Governmental Authority (i) threatening to revoke any permit, license,
franchise, certificate of authority or other governmental authorization, or
(ii) threatening or contemplating revocation or limitation of, or which would
have the effect of revoking or limiting, FDIC deposit insurance.
          (u) To its knowledge, the Corporation’s Common Stock is in compliance
with all the requirements of Nasdaq Stock Market for continued listing of the
Common Stock thereon. Furthermore, the Corporation has taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or de-listing the Common Stock from Nasdaq, nor has
the Corporation received any notification that the SEC is contemplating
terminating such registration or listing.
          (v) To its knowledge, the operations of the Corporation and its
Subsidiaries are and have been conducted, in all material respects, at all times
in compliance with applicable financial recordkeeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the
Corporation or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the knowledge of the Corporation, threatened.
          (w) Neither the Corporation nor any of its Subsidiaries nor, to the
knowledge of the Corporation, any director, officer, agent, employee or
affiliate of the Corporation or any of its Subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Corporation will not intentionally
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
          (x) Each of the Corporation and its Subsidiaries has good and
marketable title to all properties and assets reflected as owned by it in the
financial statements and in the Disclosure Materials and that it otherwise
purports to own, and such properties and assets are not subject to any lien,
mortgage, pledge, or security interest except (i) those, if any, securing debt
reflected in the financial statements included in the Disclosure Materials, or
(ii) those which are not material in amount or do not adversely affect the use
made and intended to be made of such property by the Corporation or its
Subsidiaries. Each of the Corporation and its Subsidiaries holds its leased
properties under valid and binding leases, with such exceptions as would not
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the Disclosure Materials, each of the Corporation and its Subsidiaries owns or
leases all such properties as are necessary to its operations as now conducted.
          (y) Each of the Corporation and its Subsidiaries maintains insurance
(issued by insurers of recognized financial responsibility) of the types,
against such losses and in the

8



--------------------------------------------------------------------------------



 



amounts, with such insurers and subject to deductibles and exclusions as are
customary in the Corporation’s and its Subsidiaries’ industry and otherwise
reasonably prudent, including, without limitation, insurance covering all real
and personal property owned or leased by the Corporation and its Subsidiaries
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.
          (z) KPMG LLP, who will express their opinion with respect to the
audited financial statements and schedules to be included as a part of the
Registration Statement prior to the filing of the Registration Statement, are
independent public accountants as required by the Securities Act, and the rules
and regulations of the SEC thereunder.
          (aa) The Corporation has satisfied the conditions for use of Form S-3
as set forth in the General Instructions to such Form.
          (bb) The Corporation is not and, after giving effect to the offering
and sale of the Securities as contemplated in this Agreement will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
          (cc) The Corporation has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Corporation to facilitate the
sale or resale of the Securities.
          (dd) As of December 31, 2007, the Corporation and its Subsidiaries
meet or exceed the standards necessary to be considered “adequately capitalized”
under the FDIC’s regulatory framework for prompt corrective action.
          (ee) None of the Corporation, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of the Securities or solicited any offers to buy the
Securities, under circumstances that would require registration of the
Securities under the Securities Act. None of the Corporation, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Corporation for purposes
of the Securities Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Corporation
are listed or designated. None of the Corporation, its Subsidiaries, their
affiliates and any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act.
          (ff) Except as disclosed in the Disclosure Materials or as is exempt
from such disclosure under applicable SEC regulations, none of the officers,
directors or employees of the Corporation is presently a party to any
transaction with the Corporation or any of its Subsidiaries (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Corporation, any

9



--------------------------------------------------------------------------------



 



corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
          (gg) There is no transaction, arrangement, or other relationship
between the Corporation and an unconsolidated or other off balance sheet entity
that is required to be disclosed by the Corporation in its Exchange Act filings
and is not so disclosed or that otherwise would be reasonably likely to have a
Material Adverse Effect.
     4.2 Representations and Warranties and Agreements of the Purchasers. Each
Purchaser severally and not jointly, represents and warrants to, and agrees with
the Corporation that, as of the date hereof:
          (a) Such Purchaser has full power and authority to enter into this
Agreement and this Agreement constitutes a valid and legally binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
          (b) If the Purchaser is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all the requisite power and authority to purchase the
Securities as provided herein, and (ii) such investment has been duly authorized
by all necessary action on behalf of the Purchaser.
          (c) If the Purchaser is purchasing the Securities in a representative
or fiduciary capacity, the representations and warranties contained herein (and
in any other written statement or document delivered to the Corporation in
connection herewith) shall be deemed to have been made on behalf of the person
or persons for whom such Securities are being purchased.
          (d) Such Purchaser is purchasing the Securities for Purchaser’s own
account and not with a view to or for sale in connection with any distribution
thereof in a transaction that would violate or cause a violation of the
Securities Act or the securities laws of any state or any other applicable
jurisdiction. The Purchaser has no present intention of selling the Securities,
granting any participation interest in the Securities or otherwise distributing
the Securities, in each case in violation of the Securities Act. If the
Purchaser is an entity, the Purchaser has not been organized solely for the
purpose of acquiring the Securities. Purchaser is not a broker dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.
          (e) Such Purchaser is an “accredited investor” as defined in Rule
501(a) promulgated under the Securities Act and understands and agrees that the
offer and sale of the Securities to Purchasers hereunder have not been
registered under the Securities Act or any state securities law in reliance on
the availability of an exemption from such registration requirements based on
the accuracy of the Purchaser’s representations in this Section 4.2.
          (f) In the normal course of such Purchaser’s business or affairs,
Purchaser invests in or purchases securities similar to the Securities and has
such knowledge and

10



--------------------------------------------------------------------------------



 



experience in financial and business matters as to be capable of evaluating the
merits and risks of purchasing the Securities. Purchaser has received and has
carefully reviewed the Disclosure Materials and understands the information
contained therein. Purchaser understands that the Disclosure Materials contain
certain “forward-looking” information regarding the Corporation and its
business, and that the Corporation’s ability to predict results or the actual
effect of future plans or strategies is inherently uncertain. Purchaser has had
access to such financial and other information concerning the Corporation and
its Subsidiaries as Purchaser deemed necessary or desirable in making a decision
to purchase the Securities, including an opportunity to ask questions and
receive answers from officers of the Corporation and to obtain additional
information (to the extent the Corporation possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to Purchaser or to which Purchaser had
access.
          (g) Such Purchaser is not relying on the Corporation or any of its
affiliates with respect to an analysis or consideration of the terms of or
economic considerations relating to an investment in the Securities. In regard
to such considerations and analysis, the Purchaser has relied on the advice of,
or has consulted with, only his, her or its own advisors, other than those
advisors of the undersigned affiliated with the Corporation or any of its
affiliates.
          (h) Such Purchaser acknowledges and is aware that there are
substantial restrictions on the transferability of the Securities. Purchaser
understands that the Securities have not been registered under the Securities
Act and are “restricted securities” within the meaning of Rule 144 and may not
be sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. Furthermore, Purchaser acknowledges
that each certificate evidencing the Securities purchased hereunder will bear a
legend substantially to the effect set forth below, and each Purchaser covenants
that, except to the extent such restrictions are waived by the Corporation, such
Purchaser shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in the legend
endorsed on such certificate:
     THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF
UNDER SUCH ACT OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS
THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE
CORPORATION AND ITS COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT SUCH
REGISTRATION IS NOT REQUIRED. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
     Purchaser understands that except as provided in the Registration Rights
Agreement, Purchaser has no right to require that the Securities be registered
under the Securities Act.
     If the Securities become eligible for sale pursuant to Rule 144(b)(1) or
any similar or successor provision, the Corporation shall within seven days,
upon the request of the holder of such Securities pursuant to this Agreement,
remove the legend set forth in Section 4.2(h) from the certificates for such
Securities. In addition, if in connection with any transfer a holder of the
Securities pursuant to this Agreement delivers to the Corporation an opinion of
counsel which (to

11



--------------------------------------------------------------------------------



 



the Corporation’s reasonable satisfaction) is knowledgeable in securities law
matters to the effect that no subsequent transfer of such Securities shall
require registration under the Securities Act, then the Corporation promptly
upon such contemplated transfer shall deliver new certificates for such
Securities which do not bear the Securities Act legend set forth in
Section 4.2(h).
          (i) Each Purchaser represents and warrants that it is not required to
obtain, prepare or file any authorization, approval, consent, filing or
registration with any federal Governmental Authority in order to consummate the
Transactions at the Closing Date.
          (j) The Purchaser did not learn of the investment in the Securities by
means of any formal general or public solicitation or general advertising or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, articles, notices or other communication published in any
newspaper, magazine or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.

12



--------------------------------------------------------------------------------



 



     5. ADDITIONAL AGREEMENTS
     5.1 Availability of Information. The Corporation agrees to use its best
efforts to timely file all periodic reports required under Sections 13(a), 15(d)
and 14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and to maintain the listing of its Common Stock on the Nasdaq Global
Select Market or other similar stock exchange following the Closing Date for so
long as is required under Rule 144 for the sale of the Shares.
     5.2 Form D and Blue Sky. The Corporation agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Purchaser promptly after such filing. The Corporation, on or
before the Closing Date, shall take such action as the Corporation shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or prior to
the Closing Date. The Corporation shall make all filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.
     5.3 Regulatory Matters. Each of the Corporation and each Purchaser agree to
use reasonable efforts to take all actions and to do all things necessary,
proper or advisable to obtain any authorizations, consents, orders and approvals
of all Governmental Authorities necessary for the Corporation to sell the
Securities on the Closing Date on terms consistent with the terms set forth in
this Agreement.
     5.4 Publicity. Each Purchaser acknowledges that the Corporation will
publicly announce the entering into this Agreement and the completion of the
Transactions as soon as practicable following the date hereof and in any event
not later than the second business day after the Closing Date; provided,
however, that the Corporation shall not specifically name the Purchasers in a
press release without the prior consent of such Purchaser. Notwithstanding the
preceding paragraph, each Purchaser hereby agrees that the Corporation may
specifically name Purchaser as one of the Purchasers of Securities in its
periodic reports filed under the Exchange Act as required by the rules and
regulations of the Exchange Act and as otherwise required in the registration
statement to be filed pursuant to the Registration Rights Agreement.
     5.5 Subsequent Sales of Common Stock. The Corporation shall not take any
action or omit to take any action which would cause the Transactions or any
portion thereof to require a vote of the Corporation’s stockholders.
     6. MISCELLANEOUS
     6.1 Survival of Representations and Warranties. All statements contained in
any officers’ certificates delivered by or on behalf of the Corporation or its
Subsidiaries pursuant to this Agreement or in connection with the Transactions
contemplated hereby will be deemed representations or warranties of the
Corporation under this Agreement. All representations and warranties contained
in this Agreement made by or on behalf of the Corporation or the Purchasers will
survive the execution and delivery of this Agreement, any investigation at any
time made by or on behalf of the Corporation or the Purchasers, and the sale and
purchase of the Securities under this Agreement, and, except for representations
and warranties set forth in

13



--------------------------------------------------------------------------------



 



Section 4.1(g), (h), (i), (j) and Section 4.2(i) shall expire on the first
anniversary of the Closing Date.
     6.2 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by or against the respective successors and
assigns of the parties hereto.
     6.3 Notices. All written communications provided for herein are required to
be sent by U.S. Certified Mail or recognized overnight delivery service (with
charges prepaid) and (i) if to a Purchaser, addressed to such Purchaser at the
address as specified for such communications in the Signature Page, or at such
other address as such Purchaser may have specified to the Corporation in
writing, and (ii) if to the Corporation, addressed to it at:
Pinnacle Financial Partners, Inc.
211 Commerce Street
Suite 300
Nashville, TN 37201
Attn: Terry Turner, President and Chief Executive Officer
or at such other address as the Corporation may have specified to the Purchasers
in writing. Notices under this Section 6.3 shall be deemed given only when
actually received.
     6.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Maryland, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Maryland or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Maryland.
     6.5 Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original, but all such counterparts
shall together constitute one and the same instrument.
     6.6 Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     6.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
     6.8 Expenses. Each Purchaser and the Corporation shall bear all expenses
incurred by it in connection with the Agreement and the Transactions
contemplated hereby.
     6.9 Construction. Each agreement contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
agreement contained herein, so that compliance with any one agreement shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other agreement. Where any provision herein refers to action to be taken by
any person or entity, or which such person or entity is prohibited from

14



--------------------------------------------------------------------------------



 



taking, such provision shall be applicable whether such action is taken directly
or indirectly by such person or entity.
     6.10 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Purchasers, the Corporation, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Corporation nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
i) the Corporation; and iii) the holders of Shares representing at least a
majority of the amount of the Shares then outstanding, or, if prior to the
Closing Date, the Purchasers listed on the Signature Page as being obligated to
purchase at least a majority of the amount of the Shares. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Securities then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, including holders of the Securities. The Corporation
has not, directly or indirectly, made any agreements with any Purchasers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Corporation confirms that, except as set forth in
this Agreement, no Purchaser has made any commitment or promise or has any other
obligation to provide any financing to the Corporation or otherwise.
     6.11 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities. The Corporation shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the holders of Shares representing at least a majority of the amount
of the Shares then outstanding. A Purchaser may assign some or all of its rights
hereunder without the consent of the Corporation, in which event such assignee
shall be deemed to be a Purchaser hereunder with respect to such assigned
rights.
     6.12 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

15



--------------------------------------------------------------------------------



 



     6.13 Indemnification.
          (a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Corporation’s other obligations under the Transaction Documents, the
Corporation shall defend, protect, indemnify and hold harmless each Purchaser
and all of their stockholders, partners, members, officers, directors, employees
and any of the foregoing Persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Corporation in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Corporation contained in the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Corporation) and arising out of or resulting from any
misrepresentation or breach of any representation or warranty made by the
Corporation in the Transaction Documents, or any covenant, agreement or
obligation of the Corporation contained in the Transaction Documents, or any
other certificate, instrument or document contemplated hereby or thereby. To the
extent that the foregoing undertaking by the Corporation may be unenforceable
for any reason, the Corporation shall make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
          (b) Promptly after receipt by an Indemnitee under this Section 6.13 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 6.13, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of counsel to the
Indemnitee, the representation by such counsel of the Indemnitee and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnitee and the indemnifying party. Legal counsel
referred to in the immediately preceding sentence shall be selected by the
Purchasers holding at least a majority of the Securities issued and issuable
hereunder. The Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Indemnified
Liabilities by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnitee that relates to
such action or Indemnified Liabilities. The indemnifying party shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any

16



--------------------------------------------------------------------------------



 



action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed, consent to entry of any judgment or enter into
any settlement or other compromise which (i) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or requires an Indemnitee to take, or refrain
from taking, any action. Following indemnification as provided for hereunder,
the indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 6.13, except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.
          (c) The indemnification required by this Section 6.13 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.
          (d) The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
     6.14 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     6.15 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Corporation does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Corporation, any relevant notice, demand or election
in whole or in part without prejudice to its future actions and rights
     6.16 Payment Set Aside. To the extent that the Corporation makes a payment
or payments to the Purchasers hereunder or pursuant to any of the other
Transaction Documents or the Purchasers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the
Corporation, a trustee, receiver or any other Person under any law (including,
without limitation, any bankruptcy law, foreign, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

17



--------------------------------------------------------------------------------



 



     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Corporation acknowledges that the Purchasers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
[SIGNATURE PAGE FOLLOWS]

18



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the agreement between the Corporation
and the Purchaser, please indicate your acceptance in the space provided for
that purpose below.

            Very truly yours,

PINNACLE FINANCIAL PARTNERS, INC.
      By:   /s/ M. Terry Turner       Name:  M. Terry Turner       Title: 
President & CEO  

19



--------------------------------------------------------------------------------



 



         

STOCK PURCHASE AGREEMENT

                      T. ROWE PRICE ASSOCIATES, INC.       No. of Shares to be
Purchased: 1,000,000   Investment Adviser to the Funds and Accounts on      
Price per share: $21.50     Attachment A                
 
                    T. ROWE PRICE ASSOCIATES, INC.                 Investment
Adviser to:                 T. Rowe Price Small-Cap Stock Fund, Inc.
                T. Rowe Price Institutional Small-Cap Stock Fund                
 
                   
By:
  /s/ John David Wagner       Date:   July 17, 2008     
 
 
 
Name: John David Wagner          
 
   
 
  Title:   Vice President                
 
                   
 
                    T. ROWE PRICE ASSOCIATES, INC.                 Investment
Adviser to:                 T. Rowe Price New Horizons Fund, Inc.              
  T. Rowe Price New Horizons Trust                 T. Rowe Price U.S. Equities
Trust                 City of New York Deferred Compensation Plan —
    NYC 457\401K Small Cap Account                
 
                   
By:
  /s/ Hugh M. Evans III       Date:   July 17, 2008     
 
 
 
Name: Hugh M. Evans III          
 
   
 
  Title:   Vice President                
 
                   
 
                    T. ROWE PRICE ASSOCIATES, INC.                 Investment
Adviser to:                 T. Rowe Price Financial Services Fund, Inc.        
       
 
                   
By:
  /s/ Jeffrey W. Arricale        Date:   July 17, 2008     
 
 
 
Name: Jeffrey W. Arricale          
 
   
 
  Title:   Vice President                

Registered Address:
T. Rowe Price Associates, Inc.
100 East Pratt Street
Baltimore, MD 21202
Delivery Address:
See Attachment A
Contact Person for Notices: Darrell N. Braman, Vice President and Associate
Legal Counsel
     Telephone:   410-345-2013
     Facsimile:    410-345-6575
     Email:          Darrell_braman@troweprice.com

20